675 S.E.2d 36 (2009)
STATE
v.
Eugene Johnny WILLIAMS.
No. 506A07.
Supreme Court of North Carolina.
March 17, 2009.
Daniel Shatz, Assistant Appellate Defender, Staples Hughes, Appellate Defender, Ann B. Petersen, Chapel Hill, for Williams.
*37 Edward W. Grannis, Jr., District Attorney, for State.
The following order has been entered on the Motion filed on the 16th day of March 2009 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 20th day of April 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 17th day of March 2009."